DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on November 2, 2021.  Claims 1, 14, 21, and 22 are amended.  Claims 1-22 are pending in the case.  Claims 1, 21, and 22 are the independent claims.  
This action is final.

Applicant’s Response
In the Amendment filed on November 2, 2021, Applicant amended the claims and provided arguments in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that the cited references fail to disclose a user interface including customizable visual elements that correspond to different portions of a graphical object that includes a first section of one or more selectable options for customizing a first portion of the graphical object and a second section of one or more selectable options for customizing a second portion of the graphical object, as is recited in amended independent claims 1, 21, and 22.  As noted by Applicant in reference to the interview held on October 18, 2021, Examiner agrees that the amendments to the claims overcome the cited references and, therefore, Applicant’s argument is persuasive.
previous rejections of the claims are withdrawn.  However, new grounds of rejection are provided below.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, 5, 7, 11, 15, 16, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20140019885 A1) in view of Williams (US 20070276814 A1).
With respect to claim 1, 21, and 22, Jung teaches an electronic device, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for performing a method (e.g. paragraph 0025, terminal includes controller 180, memory 160; paragraph 0060, memory stores data including program instructions for applications; paragraph 0071, controller controls general operations of terminal; paragraph 0073, computer readable medium, processors; paragraph 0074, software implemented by application/program, stored in memory 160 and executed by controller 180); a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to perform the method (e.g. paragraph 0073, computer readable medium; paragraph 0074, software implemented by application/program, stored in memory 160 and executed by controller 180); and the method, comprising, at an electronic device in communication with a display device and one or more input devices: 
displaying, in a user interface via the display device, a text entry region and a virtual keyboard, wherein the virtual keyboard includes a plurality of selectable representations of a plurality of graphical objects (e.g. paragraph 0093, chat window including chat content display window, key pad having keys for inputting chat contents, send key, chat content input window configured to display chat contents input via keypad; paragraph 0094, keypad includes keys for inputting characters, numerals, special characters, symbols, emoticons, words, texts, etc.; paragraph 0158, describing similar interface; Fig. 23, including input window 220 for inputting chat contents to transmit, analogous to a text entry region, and keypad 240 with selectable character keys, analogous to a virtual keyboard including a plurality of selectable representations of a plurality of graphical objects); 
receiving, via the one or more input devices, a first user input selecting a first selectable representation of a first graphical object of the plurality of e.g. paragraph 0095, detecting specific key among keys provided in keypad is touched in a preset manner; paragraph 0096, preset manner corresponds to touch action to which command for activating editing function is assigned; paragraph 0159, describing similar input, i.e., specific text key among plurality of text input keys of keypad is touched in preset manner; paragraph 0167, describing Fig. 23, specific text input key ‘h’ is touched and editing UI 410 for editing font style is displayed; paragraph 0168, editing UI includes color editor, size editor, and font type editor; i.e. where the specific keyboard key is selected in the predefined manner and the selected key is associated with customizable visual elements including a color element, a font size element, and a font style element, this is analogous to a selected representation of a graphical object which is associated with at least first and second customizable visual elements; compare with paragraph 0148 of the specification of the instant application, which indicates that a color is an example of a customizable visual element); and 
in response to receiving the first user input: 
in accordance with a determination that one or more first criteria are satisfied, displaying, via the display device, a customization user interface (e.g. paragraph 0099, if specific key touched in preset manner, providing editing function corresponding to preset manner, such as popular phrase, insert function, font style editing function for editing font type, size, color, etc., word balloon style editing function, emoticon insert function, etc.; paragraph 0160, detecting specific input key touched in preset manner, providing editing function of editing the text assigned to the specific text input key before displaying the text assigned to the specific text input key on the chat content input window; paragraph 0167, ‘h’ key is touched as shown in Fig. 23(a) and control displays editing UI 410 for editing font style of the character ‘h’ assigned to the selected ‘h’ key
a first section including one or more first selectable options for customizing the first customizable visual element (e.g. paragraph 0161, editing function of text assigned to text input key includes font style editing function of editing font type, font size, font color, etc., of text assigned to specific text input key, word balloon style editing function, emoticon insert function, etc.; paragraphs 0167-0169, Fig. 23, editing UI 410 includes color editor 411 for editing font color of character ‘h’, size editor 412 as shown in Fig. 24 for editing font size of the character ‘h’, and font type editor for editing a font type of the character ‘h’; color editor, size editor, and font type editor may be displayed in editing UI together as mentioned with reference to Fig. 9; i.e. where the editing UI includes at least a first section including options for customizing the color of the selected character); 
a second section including one or more second selectable options for customizing the second customizable visual element (e.g. paragraph 0161, editing function of text assigned to text input key includes font style editing function of editing font type, font size, font color, etc., of text assigned to specific text input key, word balloon style editing function, emoticon insert function, etc.; paragraphs 0167-0169, Fig. 23, editing UI 410 includes color editor 411 for editing font color of character ‘h’, size editor 412 as shown in Fig. 24 for editing font size of the character ‘h’, and font type editor for editing a font type of the character ‘h’; color editor, size editor, and font type editor may be displayed in editing UI together as mentioned with reference to Fig. 9; i.e. where the editing UI includes at least a second section including options for customizing the size of the selected character); and 
a third section for displaying a first respective representation of the first graphical object that indicates a current state of customization of the first graphical object (e.g. paragraph 0176, user touch dragged to position at which desired font color 411A in color editor is displayed, displaying information 411B indicating state that the font color 411A is applied to character ‘h’ in advance, thereby enabling the user to be aware of a result of editing the character ‘h’ in advance; i.e. as shown in Fig. 23(b)-(c), the editing UI includes a third section area 411B which represents the character corresponding to the selected key with the user selected edits applied to it, as a preview of the user’s editing selections, which is analogous to a current state of customization of the graphical object).  
Although Jung teaches that the first graphical object may be an emoticon, Jung does not explicitly disclose:
that the plurality of customizable visual elements correspond to a plurality of different portions of the first graphical object, and that the first customizable visual element corresponds to a first portion of the first graphical object and the second customizable visual element corresponds to a second portion, different from the first portion, of the first graphical object;
that the first section of the customization user interface includes one or more first selectable options for customizing the first portion of the first graphical object;
that the second section of the customization user interface includes one or more second selectable options for customizing the second portion of the first graphical object.
However, Williams teaches:
that the plurality of customizable visual elements correspond to a plurality of different portions of the first graphical object, and that the first customizable visual element corresponds to a first portion of the first graphical object and the second customizable visual element corresponds to a second portion, different from the first portion, of the first graphical object (e.g. paragraph 0022, providing pictorial artifact, such as smiley face, to user for consideration and possible selection and insertion into text; paragraph 0023, displaying provided pictorial artifacts so user can select one of the pictorial artifacts using finger or stylus in vicinity of artifact; paragraph 0025, providing modification options that may be used to modify the selected pictorial artifact, such as color, fill pattern, or density parameter of the artifact; paragraph 0027, providing modification options as a spectral palette which may be used to change the fill parameter of the pictorial artifact; fill parameter may be color used inside of the pictorial artifact, or may be the adjustment of a density parameter in a monochrome system; in addition to modifying density, color of lines may be modified too; slider ctonrol; paragraph 0028, changing density of lines making up pictorial artifact, adjusting hue/tine of lines; paragraph 0029, various modification options grouped together into a plurality of groups; one group of modification options might be the color of the lines comprising the artifact, and another group of modification options might be the color of the fill pattern inside the artifact; paragraph 0035, modification options corresponding to intensity, such as color; other modification options permitting user to select a pattern, such as changing solid lines to dotted lines which are made green, and the fill pattern changed to blue dots; paragraph 0036, another type of modification option permitting user to alter density parameter of selected pictorial artifact, such as making the lines of the artifact darker, lighter, wider, or narrower; paragraph 0038, list of modification options; paragraph 0039, grouping of modification options; user scrolling through first and second groups of options; paragraph 0042, modification of artifact may be accompanied by change in artifact itself, such as adjusting hue of artifact causing smile to be adjusted to neutral/sad expression; i.e. where the graphical object may be a smiley/emoticon including both a set of lines forming the object, analogous to a first portion of the graphical object, and an interior space within the graphical object, analogous to a second, different, portion of the graphical object, and these different portions of the graphical object each correspond to at least one customizable visual element, such as a color, a density, and a pattern of the lines forming the object, each of which are customizable visual elements associated with the line portion of the object, and a color and a fill pattern of the interior space of the graphical object, each of which are customizable visual elements associated with the interior space portion of the object);
that the first section of the customization user interface includes one or more first selectable options for customizing the first portion of the first graphical object (e.g. paragraph 0029, various modification options grouped together into a plurality of groups; one group of modification options might be the color of the lines comprising the artifact; paragraph 0035, modification options corresponding to intensity, such as color; other modification options permitting user to select a pattern, such as changing solid lines to dotted lines which are made green; paragraph 0036, another type of modification option permitting user to alter density parameter of selected pictorial artifact, such as making the lines of the artifact darker, lighter, wider, or narrower; paragraph 0038, list of modification options; paragraph 0039, grouping of modification options; user scrolling through first group of options; i.e. the user interface includes a section corresponding to a first group of modification options for the object, which customize the line portion of the object);
that the second section of the customization user interface includes one or more second selectable options for customizing the second portion of the first graphical object (e.g. paragraph 0029, various modification options grouped together into a plurality of groups; another group of modification options might be the color of the fill pattern inside the artifact; paragraph 0035, modification options corresponding to intensity, such as color; other modification options permitting user to select a pattern, such as the fill pattern changed to blue dots; paragraph 0038, list of modification options; paragraph 0039, grouping of modification options; user scrolling through second group of options; i.e. the user interface includes a section corresponding to a second group of modification options for the object, which customize the interior/fill portion of the object).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung and Williams in front of him to have modified the teachings of Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, including emoticons, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option), to incorporate the teachings of Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact) to include the capability to implement the graphical object as including a plurality of different portions each having at least one corresponding customizable visual element (such as the emoticons of Jung, having a line 
With respect to claim 7, Jung in view of Williams teaches all of the limitations of claim 1, as previously discussed, and Jung further teaches wherein: 
in accordance with a determination the plurality of customizable visual elements includes a third customizable visual element, the customization user interface includes a fourth section including one or more third selectable options for customizing the third customizable visual element  (e.g. paragraph 0161, editing function of text assigned to text input key includes font style editing function of editing font type, font size, font color, etc., of text assigned to specific text input key, word balloon style editing function, emoticon insert function, etc.; paragraphs 0167-0169, Fig. 23, editing UI 410 includes color editor 411 for editing font color of character ‘h’, size editor 412 as shown in Fig. 24 for editing font size of the character ‘h’, and font type editor for editing a font type of the character ‘h’; color editor, size editor, and font type editor may be displayed in editing UI together as mentioned with reference to Fig. 9; i.e. where the editing UI includes at least a third section including options for customizing the font type of the selected character).  
With respect to claim 15, Jung in view of Williams teaches all of the limitations of claim 1, as previously discussed, and Jung further teaches wherein the first user input includes touchdown and liftoff of a contact from a touch-sensitive surface of the one or more input devices (e.g. paragraph 0097, preset touch manner includes long touch for having specific key touched for preset time; paragraph 0163, touch to specific key maintained, touch released), and the customization user interface is displayed after the touchdown of the contact on the touch-sensitive surface and before the liftoff of the contact from the touch-sensitive surface, the method further comprising: 
while displaying the customization user interface, detecting the liftoff of the contact from the touch-sensitive surface (e.g. paragraph 0163, activating editing function while the touch to the specific text input key is maintained; if touch is released from specific text input key, displaying edited content); and 
in response to detecting the liftoff of the contact from the touch-sensitive surface, maintaining display, via the display device, of the customization user interface (e.g. paragraph 0163, touch to specific key maintained, providing activated editing function, touch released from specific key; paragraph 0164, if specific text input key touched in preset manner, providing editing function for preset duration; paragraph 0165, after specific key has been touched in preset manner, while editing function provided, checking whether editing function used by user; if not used by user for preset duration, controller stops providing editing function; i.e. after the editing function/customization user interface is displayed on the screen, it is maintained on the screen for at least a preset duration even after user releases the initial touch, and may continue to be maintained for as long as the user continues to use the editing function plus the predetermined duration).  
With respect to claim 16, Jung in view of Williams teaches all of the limitations of claim 1, as previously discussed, and Jung further teaches wherein the customization user interface is overlaid over the user interface including the text entry region and the virtual keyboard (e.g. Fig. 31 (b), where areas 412 and 410 of the interface are overlaid on both the virtual keyboard 240 and the text entry region 220).  
With respect to claim 18, 
while displaying the customization user interface, receiving, via the one or more input devices, a second user input corresponding to a location outside of the customization user interface (e.g. paragraph 0163, specific text input key is touched in preset manner, editing function activated and provided to user; if touch is released from the specific text input key, displaying edited chat content; paragraph 0164, providing editing function for preset duration; paragraph 0165, checking whether editing function is used by user; editing function not used by user for preset duration; paragraph 0173, providing editing UI for preset duration after initial display; paragraph 0175, drag and release input, as shown in Fig. 23; i.e. where a user release, such as a release from the position of the specific text input key or after dragging to a location such as shown in Fig. 23, is analogous to an input corresponding to a location outside of the customization user interface either because it corresponds to a lift off event and therefore corresponds to a location above/off the screen or because it corresponds to a location not included in the editing/customization interface such as the initial touched key location or a release point occurring outside of the user interface after a drag input; in addition, it is noted that other inputs may occur outside of the editing user interface, and the interface will still be removed from the display following the preset duration because inputs outside of the interface would be indicative the editing function not being used by the user); and 
in response to receiving the second user input, ceasing display of the customization user interface (e.g. paragraphs 0165 and 0173, editing function not used by user for preset duration, stopping providing the editing function; as shown in Fig. 23(d), following the release of the user input, the editing interface is removed from the screen).  
With respect to claim 19, Jung in view of Williams teaches all of the limitations of claim 1, as previously discussed, and Jung further teaches wherein the plurality of selectable representations of the plurality of graphical objects included in the virtual keyboard further includes a second selectable representation of a second graphical object, wherein the second graphical object is not associated with a plurality of customizable visual elements (e.g. paragraph 0094, keypad includes space bar configured to shift a cursor displayed in the chat content input window, enter key configured to shift a row of the cursor to the next row within the chat content window, send key configured to send chat contents; i.e. where each of the space bar, enter key, and send key, are selectable representations of graphical objects which do not have an associated font type, color, size, etc., and therefore do not have an associated plurality of customizable visual elements).  
With respect to claim 2, Jung in view of Williams teaches all of the limitations of claim 1, as previously discussed, and Jung further teaches wherein the first respective representation reflects the first customizable visual element based on the one or more first selectable options (e.g. paragraph 0176, Fig. 23, user’s touch is dragged to position at which desired font color 411A is displayed, displaying information 411B indicating state that font color 411A is applied to character ‘h’ in advance; i.e. where the information 411B indicates a state of the applied font color in advance/as a preview, this is analogous to a first respective representation which reflects the customizable visual element (e.g. character, emoticon, etc.) based on a first selectable option).  Jung does not explicitly disclose that the first respective representation reflects the second customizable visual element based on the one or more second selectable options.  However, Jung teaches that the customization user interface simultaneously includes selectable options for customizing the second customizable visual element in addition to the teaching cited above with respect to providing a preview/applied edits displayed in advance such that, where a user has customized the customizable visual element using both a first selectable option for customizing the first customizable visual element and a second selectable option for customizing the second customizable visual element, the first respective representation would reflect both the first customizable visual element based on the one or more first selectable options and the second customizable visual element based on the one or more second selectable options (e.g. paragraph 0125, Fig. 9, editing UI 330 including color editor, size editor, and font type editor; paragraph 0127, user setting up desired font size using size editor, changing font size into set font size, setting up desired font color using color editor, changing font color into set font color, setting up desired font type using font type editor, changing font type into set font type; paragraphs 0168-0169, Fig. 23, editing UI 410 may include color editor 411 for editing font color, size editor 412 for editing font size, and font type editor for editing font type; color editor, size editor, and font type editor may be displayed within editing UI 410 together, as mentioned with reference to Fig. 9; paragraph 0176, user’s touch dragged to position selecting desired font color 411A in color editor 411, displaying information 411B indicating state that the font color 411A is applied to the character ‘h’ in advance; i.e. where the editing UI 410 of Fig. 23 includes each of the color, size, and type editors simultaneously as shown in Fig. 9, the user would be able to set each of the color, size, and type of the font of the selected character via respective options displayed in the interface, and the information 411B would be updated accordingly to reflect the state of each of the user’s selections with respect to color, size, and type of the font of the character).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung and Williams in front of him to have modified the teachings of Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), and  Figs. 9 and 23 and their associated descriptions in Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option), to further include, as part of the information 411B indicating the state of a user-selected font color applied to the selected character in advance, information indicating the state of a user-selected font size applied to the selected character in advance (i.e. to modify the information 411B of Fig. 23 to display the selected character in a selected font size in addition to a selected font color).  One of ordinary skill would have been motivated to perform such a modification in order to enable the user to be aware of a result of editing the character in advance as described in Jung (paragraph 0176).
With respect to claim 4, Jung in view of Williams teaches all of the limitations of claim 1, as previously discussed, and Jung further teaches the method further comprising: 
while the first respective representation of the first graphical object is displayed with placeholder elements for the first customizable visual element and the second customizable visual element, receiving, via the one or more input devices, a second user input selecting a respective selectable option in the customization user interface (e.g. paragraph 0173, Fig. 23, color editor 411 displayed on editing UI 410; paragraph 0174, user sets desired font color 411A via color editor 411; paragraph 0175, user touch dragged to position at which desired font color 411A is represented; paragraph 0176, touch dragged to position at which desired font color 411 is represented, displaying information 411B indicating state that font color 411A is applied; i.e. as shown in Fig. 23, if a user drags the input to a first color option of the three color options, a respective representation of the character being edited is displayed having a corresponding color and a predetermined/default size, where the corresponding color and predetermined/default size of the character a representative of a current, non-final state of the character prior to entry to the text input window 220 and therefore constitute placeholder color and size for the character; moreover, until the user releases the touch, the user may change the touch position to a position corresponding to a different color option, which would be analogous to a second input received while the respective representation of the graphical object is displayed); and 
in response to receiving the second user input selecting the respective selectable option (e.g. paragraph 0175, touch dragged to position at which desired font color is represented in the color editor; i.e. as discussed above, Fig. 23 shows at least three different color options, where a user dragging from a first color option to a second color option would constitute a second user input selecting the second color option): 
in accordance with a determination that the respective selectable option is a first selectable option of the one or more first selectable options, updating the first respective representation of the first graphical object to replace the placeholder element for the first customizable visual element with a first variant of the first customizable visual element corresponding to the first selectable option (e.g. paragraph 0175, touch dragged to position at which desired font color is represented in the color editor; paragraph 0176, displaying information indicating state that selected font color is applied to the character in advance; i.e. as discussed above, Fig. 23 shows at least three different color options, where a user dragging from a first color option to a second color option would constitute a second user input selecting the second color option, and the information indicating the state of the selected font color displayed in advanced would correspondingly be updated from the first color to the second color); and 
in accordance with a determination that the respective selectable option is a second selectable option of the one or more second selectable options, updating the first respective representation of the first graphical object to replace the placeholder element for the e.g. paragraph 0175, touch dragged to position at which desired font color is represented in the color editor; paragraph 0176, displaying information indicating state that selected font color is applied to the character in advance; i.e. as discussed above, Fig. 23 shows at least three different color options, where a user dragging from a first color option to a third color option would constitute a second user input selecting the second color option, and the information indicating the state of the selected font color displayed in advanced would correspondingly be updated from the first color to the third color; it is noted that paragraph 0176 explicitly states that the purpose of the information 411B is to indicate a state of the color to be applied in advance in order for the user to be aware of the result of editing the character in advance, and that this purpose would be defeated without the information 411B being updated to reflect the user’s current selection as the user moves the touch between the options).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung and Williams in front of him to have modified the teachings of Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), and Figs. 9 and 23 and their associated descriptions in Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option), to include the capability for the user’s touch to move between the plurality of selectable options to modify a visual element of the selected graphical object, such as between multiple different color options, and to further include the capability to continually update the information 411B indicating the state of a user-selected font color applied to the selected character in advance to reflect the state of a user’s current selection of a font color to be applied, such that when a user’s touch is positioned at a first option associated with a first color, the information/preview of the character at 411B reflects this potential selection and when the user’s touch moves from the position of the first option to the position of a second or third option, the information/preview of the character at 411B is modified to reflect that potential selection.  One of ordinary skill would 
With respect to claim 5, Jung in view of Williams teaches all of the limitations of claim 4, as previously discussed, and Jung further teaches the method further comprising: 
after updating the first respective representation of the first graphical object with the first variant of the first customizable visual element corresponding to the first selectable option, receiving, via the one or more input devices, a third user input selecting a third selectable option of the one or more first selectable options (e.g. paragraph 0169, describing Fig. 23, color, size, and font editors displayed within editing UI 410 together as shown in Fig. 9; paragraph 0175, touch dragged to position at which desired font color is represented in the color editor; i.e. Fig. 23 shows at least three different color options, where a user dragging from a selected second color option back to a first color option would constitute a third user input selecting the first color option; moreover, as shown in Fig. 9, the interface may display more than three color options, such as ten color options, such that a user dragging from a selected second color option to a fourth color option would also constitute a third user input selecting the fourth color option; that is, a user may drag from one option to another in the process of selecting different colors within the interface to apply to the selected character); and 
in response to receiving the third user input, updating the first respective representation of the first graphical object to replace the first variant of the first customizable visual element with a second variant, different than the first variant, of the first customizable visual element corresponding to the third selectable option (e.g. paragraph 0176, displaying information indicating state that selected font color is applied to the character in advance; i.e. where after dragging from a selected second color option back to a first color option or to a fourth color option, the information indicating the state of the selected font color displayed in advance would correspondingly be updated from the second color to the first color or from the second color to the fourth color, respectively, where updating the state of the selected font color to the first or fourth color would constitute updating a respective representation of the graphical object to replace a first variant with a second variant different than the first variant corresponding to the selected color option; it is noted that paragraph 0176 explicitly states that the purpose of the information 411B is to indicate a state of the color to be applied in advance in order for the user to be aware of the result of editing the character in advance, and that this purpose would be defeated without the information 411B being updated to reflect the user’s current selection as the user moves the touch between the options).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung and Williams in front of him to have modified the teachings of Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), and Figs. 9 and 23 and their associated descriptions in Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option), to include the capability for the user’s touch to move between the plurality of selectable options to modify a visual element of the selected graphical object, such as between multiple different color options, and to further include the capability to continually update the information 411B indicating the state of a user-selected font color applied to the selected character in advance to reflect the state of a user’s current selection of a font color to be applied, such that when a user’s touch is positioned at a second, previously selected option associated with a second color, the information/preview of the character at 411B reflects this potential selection and when the user’s touch moves from the position of the second option to the position of a first option or a fourth option, the information/preview of the character at 411B is modified to reflect that potential selection.  One of ordinary skill would have been motivated to perform such a modification in order to enable the user to be aware of a result of editing the character in advance as described in Jung (paragraph 0176).
With respect to claim 11, 
while the state of customization of the first graphical object is a state of completed customization in which a respective variant of the first customizable visual element and a respective variant of the second customizable visual element have been selected, receiving, via the one or more input devices, a second user input selecting the first respective representation of the first graphical object (e.g. paragraph 0127, describing Fig. 9, user sets up desired font size using size editor 332, sets up desired font color using color editor 331, and sets up desired font type using font type editor 333, and the desired font color, size, and type are respectively set; paragraph 0169, describing Fig. 23, color editor 411, size editor 412 and font type editor displayed within editing UI together as described with reference to Fig. 9; paragraphs 0175-0176, user touch dragged to position at which desired font color is represented and then released, controller determined font color situated at the touch released point as the color of the character; information displayed indicating state that the font color is applied to the character in advance; i.e. where the interface of Fig. 23 includes color, size, and font editors together and user has selected each and then released when the respective selections are reflected in the information indicating the state that the selected color, size, etc. are applied to the character in advance, this is analogous to an input selecting the respective representation of the graphical object in a state of completed customization in which variants of visual elements such as size and color have been selected; that is, where the editing interface simultaneously includes options for selecting font size, color, and type, and where the interface also includes a preview of the state of the character with the current selections for color, size, and type applied, a user input releasing the touch causes these selections to be finalized and therefore is a selection of the character as reflected in the preview); and 
in response to receiving the second user input, inserting the first graphical object having the respective variant of the first customizable visual element and the respective variant of the second customizable visual element into the text entry region (e.g. paragraph 0127, describing Fig. 9, user sets up desired font size using size editor 332, sets up desired font color using color editor 331, and sets up desired font type using font type editor 333, and the desired font color, size, and type are respectively set; paragraph 0169, describing Fig. 23, color editor 411, size editor 412 and font type editor displayed within editing UI together as described with reference to Fig. 9; paragraph 0175, touch released, and character of the determined font color 411A is displayed in the text input window, as shown in the transition from Fig. 23(c) to Fig. 23(d); i.e. where the editor UI simultaneously includes interfaces for selecting options for font color, size, and type to be applied to the character and the user has selected each and then releases the touch input, the character will be input to the text input window with the user’s selections, such as of font color and type, applied).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung and Williams in front of him to have modified the teachings of Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), and Figs. 9 and 23 and their associated descriptions in Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option), to further include, as part of the information 411B indicating the state of a user-selected font color applied to the selected character in advance, information indicating the state of a user-selected font size applied to the selected character in advance (i.e. to modify the information 411B of Fig. 23 to display the selected character in a selected font size in addition to a selected font color), such that, after the user has selected each of the size, color, and type options to be included in the edited character and then performs an input releasing the touch from the interface, the character, including the user-selected options for font color, size, and type, is inserted into the text input window of the messaging interface.  One of ordinary skill would have been motivated to perform such a modification in order to enable the user to be aware of a result of editing the character in advance as described in Jung (paragraph 0176).
Claims 3, 6, 9-10, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Williams, further in view of Tobens, III et al. (US 20170083174 A1).
With respect to claim 3, 
the first respective representation of the first graphical object includes a representation of the first customizable visual element and a representation of the second customizable visual element (e.g. paragraph 0094, keypad includes keys for inputting characters, numerals, special characters, symbols, emoticons, words, texts, etc.; paragraph 0127, describing Fig. 9, user sets up desired font size using size editor 332, sets up desired font color using color editor 331, and sets up desired font type using font type editor 333, and the desired font color, size, and type are respectively set; paragraph 0169, describing Fig. 23, color editor 411, size editor 412 and font type editor displayed within editing UI together as described with reference to Fig. 9; paragraph 0176, user touch dragged to position at which desired font color 411A in color editor is displayed, displaying information 411B indicating state that the font color 411A is applied to character ‘h’ in advance, thereby enabling the user to be aware of a result of editing the character ‘h’ in advance; i.e. as shown in Fig. 23(b)-(c), the editing UI includes a third section area 411B which represents the character corresponding to the selected key with the user selected edits applied to it, as a preview of the user’s editing selections, which is analogous to a current state of customization of the graphical object, and the character as shown in the preview has both a color and a size, where the color of the character and the size of the character are each customizable visual elements of the character; i.e. though Jung specifically teaches applying customizations to a selected character with regard to Fig. 23, as discussed in paragraph 0094, Jung also teaches that the virtual keyboard may also/alternatively includes keys for inputting emoticons, such that the teachings of Fig. 23 would appear to be equally applicable to a keyboard of emoticons, such as allowing a user to edit a selected emoticon to a different color and size). 
Jung does not explicitly disclose wherein:
in accordance with a determination that the first customizable visual element and the second customizable visual element have not been customized, the representation of the first customizable visual element and the representation of the second customizable visual element are displayed with placeholder elements indicating that the first and second customizable visual elements have not been customized.  

in accordance with a determination that the first customizable visual element and the second customizable visual element have not been customized, the representation of the first customizable visual element and the representation of the second customizable visual element are displayed with placeholder elements indicating that the first and second customizable visual elements have not been customized (e.g. paragraph 0066-0067, Fig. 7, interface including emoji display region together with skin tone selector mechanism 206; STSM 206 includes plurality of different emoji skin tone options/colors; STSM 206 shows icon 702 in highlighted form, indicating that the skin tone associated with the icon, which corresponds to gray—the initially set default skin tone—is selected; paragraph 0087, STSM 206 used to set values of other attributes of emoji characters in addition to skin tone, such as changing size, transparency, behavior, etc.; as shown in Fig. 8, the emojis displayed in area 610 are displayed so as to reflect a state of a current user attribute selection, such as the initial setting as shown in Fig. 7 and the user customization as shown in Fig. 8; i.e. where the interface as shown in Fig. 7 may include a selector mechanism for setting emoji attributes including options related to color/skin tone and size, and at least one of each respective type of option includes a default/initial setting, such as a default/initial color and a default/initial size, which if currently selected are indicative of these attributes/visual elements not being customized, and the respective emojis displayed in the emoji display region are displayed according to these current settings, such that they have the placeholder/default/initial color and size).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung, Williams, and Tobens in front of him to have modified the teachings of Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, including emoticons, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option) and Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), to incorporate the teachings of Tobens (directed to facilitating selection of attribute 
With respect to claim 6, Jung in view of Williams teaches all of the limitations of claim 1, as previously discussed, and Jung further teaches the method further comprising: 
while the state of customization of the first graphical object is a state of partial customization and the first respective representation of the first graphical object is displayed with a first variant for the first customizable visual element and a placeholder element for the second customizable visual element, receiving, via the one or more input devices, a second user input corresponding to a request to dismiss the customization user interface (e.g. paragraph 0169, color editor, size editor, and font type editor displayed within editing UI together; paragraph 0173, Fig. 23, color editor 411 displayed on editing UI 410; paragraph 0174, user sets desired font color 411A via color editor 411; paragraph 0175, user touch dragged to position at which desired font color 411A is represented and then released; paragraph 0176, touch dragged to position at which desired font color 411 is represented, displaying information 411B indicating state that font color 411A is applied; i.e. as shown in Fig. 23, if a user drags the input to a first color option of the three color options, a respective representation of the character being edited is displayed having a corresponding color and a predetermined/default size, where the corresponding color and predetermined/default size of the character a representative of a current state of the character prior to entry to the text input window 220, and where the user has not yet customized the size and/or type of the font, the state of the customization is a state of partial customization, and the representation of the object at 411B is displayed with the selected color variant and a placeholder/default variant of the character’s size; moreover, when the user releases the touch, as shown in Figs. 23(c) and 23(d), the editing UI is removed from the screen, such that the user release input after selecting the color and placing the character in a state of partial customization constitutes an input requesting to dismiss the customization user interface); and
in response to receiving the second user input, ceasing display of the customization user interface (e.g. as shown in Figs. 23(c)-(d), after the user releases the input, the editing UI is removed from the screen).
Jung does not explicitly dislose: 
after ceasing the display of the customization user interface and while the state of customization of the first graphical object is the state of partial customization, receiving, via the one or more input devices, a third user input selecting the first selectable representation of the first graphical object; and 
in response to receiving the third user input, displaying, via the display device, the customization user interface, wherein the first respective representation of the first graphical object is displayed in the customization user interface with the first variant for the first customizable visual element and the placeholder element for the second customizable visual element.  
However, Tobens teaches:
while the state of customization of the first graphical object is a state of partial customization and the first respective representation of the first graphical object is displayed with a first variant for the first customizable visual element and a placeholder element for the second customizable visual element, receiving, via the one or more input devices, a second user input corresponding to a request to dismiss the customization user interface (e.g. paragraph 0066-0067, Fig. 7, interface including emoji display region together with skin tone selector mechanism 206; STSM 206 includes plurality of different emoji skin tone options/colors; STSM 206 shows icon 702 in highlighted form, indicating that the skin tone associated with the icon, which corresponds to gray—the initially set default skin tone—is selected; paragraph 0069, describing Fig. 8, user opts to select skin tone option No. 1, associated with skin tone icon 802; closing STSM 206 either based on presumption that user no longer needs to interact with it or based on user manually removing it upon making a selection; paragraph 0070, displaying all emoji characters in skin tone which matches selected skin tone; paragraph 0087, STSM 206 used to set values of other attributes of emoji characters in addition to skin tone, such as changing size, transparency, behavior, etc.; i.e. where the emojis displayed in display region 610 are updated to reflect the user-selected skin tone and where the user has not set any other attribute within the STSM such as emoji size, the state of the emoji is a state of partial customization and the representations of the emojis displayed in the display area are displayed with the user-selected variant for color and a placeholder/default element for size; after selecting the color and therefore partially customizing the emojis as shown in Fig. 8, the user may provide an input to manually remove the STSM interface from the display);
in response to receiving the second user input, ceasing display of the customization user interface (e.g. paragraph 0069, closing STSM 206, such as based on user manually removing it upon making a selection; Fig. 9, showing the emojis in the emoji display region 610 having the user-selected skin tone option, with the STSM 206 removed from the display);
after ceasing the display of the customization user interface and while the state of customization of the first graphical object is the state of partial customization, receiving, via the one or more input devices, a third user input selecting the first selectable representation of the first graphical object (e.g. paragraph 0070, persisting selected skin tone until user chooses another skin tone via the STSM 206; selected skin tone may remain in place over plural user sessions and power up/down events; paragraph 0074, Fig. 10, user again executes gesture by touching collection of emoji characters; i.e. after the user has customized the skin ton via the STSM a first time, and the STSM is manually removed, the user may provide another input to reopen the STSM
in response to receiving the third user input, displaying, via the display device, the customization user interface, wherein the first respective representation of the first graphical object is displayed in the customization user interface with the first variant for the first customizable visual element and the placeholder element for the second customizable visual element (e.g. paragraph 0070, persisting selected skin tone until user chooses another skin tone via the STSM 206; paragraph 0074, gesture again reveals the STSM 206; paragraph 0075, user changing skin tone again by changing skin tone option 1 to skin tone option 2, displaying emoji characters in display region 610 in new selected skin tone; i.e. the user-selected skin tone customization is persisted such that, when the user gestures and the STSM is reopened in response, the emojis are displayed in the area 610 with the selected skin tone customization and the default/placeholder size, until the user makes another selection to customize the skin tone or size of the emojis).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung, Williams, and Tobens in front of him to have modified the teachings of Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, including emoticons, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option) and Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), to incorporate the teachings of Tobens (directed to facilitating selection of attribute values for graphical elements, such as a color, etc. to be applied to an emoticon) to include the capability to perform a gesture to remove the displayed editing UI (i.e. of Jung, or the similar UI of Tobens which includes an STSM having selectable options for a plurality of emoji attributes along with a display area 610 including representations of the emojis updated to reflect the user-selected customizations) and, in response remove the editing UI from the screen while also persisting the user’s selections such that, upon receiving another user interface to reopen the editing UI (such as the predetermined input performed on a character as taught by Jung or the drag input performed on the collection of emojis as taught by Tobens), the editing UI is redisplayed on the screen including the user’s previously selected, persisted display attributes for the graphical object.  One of ordinary skill would have been motivated to perform such a 
With respect to claim 9, Jung in view of Williams teaches all of the limitations of claim 1, as previously discussed.  Jung does not explicitly disclose the method further comprising: 
while the state of customization of the first graphical object is not a state of completed customization, receiving, via the one or more input devices, a second user input selecting the first respective representation of the first graphical object; and 
in response to receiving the second user input: 
in accordance with a determination that the first customizable visual element has not been customized, displaying, via the display device, a visual indication that the first customizable visual element has not been customized; and 
in accordance with a determination that the second customizable visual element has not been customized, displaying, via the display device, a visual indication that the second customizable visual element has not been customized.  
However, Tobens teaches the method further comprising: 
while the state of customization of the first graphical object is not a state of completed customization, receiving, via the one or more input devices, a second user input selecting the first respective representation of the first graphical object (e.g. paragraph 0064, displaying emoji characters in gray skin tone; user has not yet changed the default skin tone of the emoji characters; paragraph 0065, user performing upward panning gesture at location 618, dragging collection of emoji characters; i.e. where emojis in the virtual keyboard are all displayed in their initial, non-customized state and a user input may be received at a location where the graphical object/emoji is displayed); and 
in response to receiving the second user input: 
in accordance with a determination that the first customizable visual element has not been customized, displaying, via the display device, a visual indication that the first customizable visual element has not been customized (e.g. paragraphs 0066-0067, result of gesture is display of STSM 206 including icon 702 in highlighted form, indicating that this skin tone is currently selected; the currently selected skin tone corresponds to gray, the initially set default skin tone; as can be seen in Fig. 7, the highlighted icon includes the word “initial”; i.e. where displaying the customization user interface/STSM with a highlighted icon including the word “initial” is analogous to displaying a visual indication that the skin tone of the emoji has not been customized, since it is still set to the default/initial setting, where a determination that this is the case would have to occur in order to display the highlighting around this icon); and 
in accordance with a determination that the second customizable visual element has not been customized, displaying, via the display device, a visual indication that the second customizable visual element has not been customized (e.g. paragraphs 0066-0067, result of gesture is display of STSM 206 including icon 702 in highlighted form, indicating that this skin tone is currently selected; the currently selected skin tone corresponds to gray, the initially set default skin tone; as can be seen in Fig. 7, the highlighted icon includes the word “initial”; paragraph 0087, STSM 206 expanded to set values of other attributes of emoji characters such as size, transparency, etc.; i.e. where, as discussed above, if the STSM additionally includes icons associated with sizes for the emoji, a default/initial size for this emoji would be highlighted as well, which is analogous to displaying a visual indication that this second customizable visual element—the emoji’s size—has also not been customized).  

With respect to claim 10, Jung in view of Williams, further in view of Tobens teaches all of the limitations of claim 9, as previously discussed, and Tobens further teaches wherein: 
the visual indication that the first customizable visual element has not been customized includes animating a change in a visual characteristic of the one or more first selectable options for customizing the first customizable visual element (e.g. as shown in the transition from Fig. 6-7 as described in paragraphs 0065-0066, the icons representing selectable options for customizing the visual element, such as the skin tone, are transitioned/animated from a non-displayed state to a displayed state; paragraph 0085, assisting user in discovering existence of STSM such as by presenting a brief animated vignette in which the emoji display region is elevated to show the existence of the STSM and then dropped back down to conceal it; initially presenting viewport such that a small portion of the STSM is visible; i.e. an animation may be presented, such as a vignette revealing the icons including the highlighted default skin tone icon, or an animation transitioning/changing the display of the icons including the highlighted default icon from a non-displayed or partially displayed state/characteristic to a fully displayed state/characteristic), and 
the visual indication that the second customizable visual element has not been customized includes animating a change in a visual characteristic of the one or more second selectable options for customizing the second customizable visual element (e.g. as shown in the transition from Fig. 6-7 as described in paragraphs 0065-0066, the icons representing selectable options for customizing the visual element, such as the skin tone, are transitioned/animated from a non-displayed state to a displayed state; paragraph 0085, assisting user in discovering existence of STSM such as by presenting a brief animated vignette in which the emoji display region is elevated to show the existence of the STSM and then dropped back down to conceal it; initially presenting viewport such that a small portion of the STSM is visible; paragraph 0087, STSM 206 expanded to set values of other attributes of emoji characters such as size, transparency, etc.; i.e. an animation may be presented, such as a vignette revealing the icons including the highlighted default skin tone icon, or an animation transitioning/changing the display of the icons including the highlighted default icon from a non-displayed or partially displayed state/characteristic to a fully displayed state/characteristic; where the STSM includes icons for setting a second visual element of the emoji, such as a size, the animation would include animating this change to it as well).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung, Williams, and Tobens in front of him to have modified the teachings of Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, including emoticons, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option) and Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), to incorporate the teachings of Tobens (directed to facilitating selection of attribute values for graphical elements, such as a color, etc. to be applied to an emoticon) to include the capability to receive a second gesture (i.e. such as the drag 
With respect to claim 12, Jung in view of Williams teaches all of the limitations of claim 11, as previously discussed.  Jung does not expliclity disclose after receiving the second user input selecting the first respective representation of the first graphical object, updating the first selectable representation of the first graphical object in the virtual keyboard to display a representation of the first graphical object having the respective variant of the first customizable visual element and the respective variant of the second customizable visual element.
However, Tobens teaches after receiving the second user input selecting the first respective representation of the first graphical object, updating the first selectable representation of the first graphical object in the virtual keyboard to display a representation of the first graphical object having the respective variant of the first customizable visual element and the respective variant of the second customizable visual element (e.g. paragraph 0070, displaying all emoji characters having a variable skin tone which matches the selected skin tone, such as in display region 610 as shown in Fig. 8; persisting selected skin tone until user chooses another skin tone; selected skin tone remains in place over plural user sessions and power up/down events; paragraph 0087, STSM 206 used to set values of other attributes of emoji characters in addition to skin tone, such as changing size, transparency, behavior, etc.; i.e. where the user has set first and second visual attributes/elements of emoticons displayed within the keyboard, such as setting a color/skin tone and a size within the STSM/customization interface, the virtual keyboard including the emoticons is correspondingly updated to reflect the user selections).   

With respect to claim 13, Jung in view of Williams teaches all of the limitations of claim 1, as previously discussed, and Jung further teaches the method further comprising: 
in response to receiving a second user input: 
in accordance with a determination that the second user input includes selection of the first selectable representation of the first graphical object for shorter than a predetermined duration threshold, inserting the first graphical object into the text entry region without displaying the customization user interface (e.g. abstract and paragraphs 0012-0013, touch action to specific key of keypad, send/input chat content if touch action is single short touch action on the specific key); and 
in accordance with a determination that the second user input includes selection of the first selectable representation of the first graphical object for longer than the predetermined duration threshold, displaying, via the display device, the customization user interface without inserting the first graphical object into the text entry region (e.g. abstract and paragraph 0012-0013, provide editing function if touch action corresponds to preset touch manner that is different than single short touch action rather than sending/inputting chat content; paragraph 0099, if specific key touched in preset manner, providing editing function corresponding to preset manner, such as popular phrase, insert function, font style editing function for editing font type, size, color, etc., word balloon style editing function, emoticon insert function, etc.; paragraph 0160, detecting specific input key touched in preset manner, providing editing function of editing the text assigned to the specific text input key before displaying the text assigned to the specific text input key on the chat content input window; paragraph 0167, ‘h’ key is touched as shown in Fig. 23(a) and control displays editing UI 410 for editing font style of the character ‘h’ assigned to the selected ‘h’ key, where as shown in Fig. 23, the touch is a long touch and the editing UI is displayed without the character ‘h’ being inserted into region 220).
Jung does not explicitly disclose receiving, via the one or more input devices, a second user input selecting the first selectable representation of the first graphical object while the state of customization of the first graphical object is a state of completed customization.  However, Tobens teaches receiving, via the one or more input devices, a second user input selecting the first selectable representation of the first graphical object while the state of customization of the first graphical object is a state of completed customization and in accordance with a determination that the second user input includes selection of the first selectable representation of the first graphical object for shorter than a predetermined duration threshold, inserting the first graphical object into the text entry region without displaying the customization user interface (e.g. paragraph 0069, Fig. 8, user opts to select skin tone option 1; paragraph 0070, persisting selected skin tone; paragraph 0073, Fig. 9, user selects emoji character 904, causing emoji 904 to be added to message user is composing, and displayed in the new selected tone color; paragraph 0087, STSM 206 used to set values of other attributes of emoji characters in addition to skin tone, such as changing size, transparency, behavior, etc.; i.e. after user has finished modifications of emojis within STSM, which may include modifications of multiple attributes such as skin tone and size such that the customization of the emojis is completed, when the user selects the emoji from the virtual keyboard in area 610 in a subsequent selection, it will be inserted into a text entry region with the customized attributes, without displaying the STSM/editing user interface).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung, Williams, and Tobens in front of him to have modified the teachings of Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, including emoticons, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option) and Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), to incorporate the teachings of Tobens (directed to facilitating selection of attribute values for graphical elements, such as a color, etc. to be applied to an emoticon) to include the capability to, upon receiving user selections setting customizations for first and second visual attributes/elements of one or more graphical objects/emoticons in a virtual keyboard, such as a selection of a color/skin tone and a selection of a size (where both Jung and Tobens both teach providing virtual keyboards for inputting emoticons into messages and both further teach providing customization user interfaces for a user to customize a plurality of visual elements/attributes of graphical objects displayed in the virtual keyboard including color and size), thereby completing customization, update one or more of the graphical objects/emoticons displayed within the keyboard to include the user-selected variants of the plurality of visual attributes/elements, and, upon receiving a subsequent user input selecting the emoticon from the keyboard, insert it into the text entry region with the customized attributes, without displaying the customization interface.  One of ordinary skill would have been motivated to perform such a modification in order to enable to efficiently modify one or more attribute values of graphical elements as described in Tobens (paragraph 0030).
With respect to claim 14, Jung in view of Williams, further in view of Tobens teaches all of the limitations of claim 13, as previously discussed, and Tobens further teaches wherein inserting the first graphical object into the text entry region includes: 
in accordance with a determination that the first selectable representation of the first graphical object is displayed with default variants for the first and second customizable visual elements, inserting the first graphical object with the default variants into the text entry region (e.g. paragraph 0061, describing Fig. 6, user has typed text and added emoji character 608; paragraph 0067, describing Fig. 7 including icon 702, currently selected skin tone corresponds to gray, the initially set default skin tone; paragraph 0087, STSM 206 used to set values of other attributes of emoji characters in addition to skin tone, such as changing size, transparency, behavior, etc.; i.e. where the STSM includes options for customizing a plurality of visual attributes including a first attribute such as color/skin tone and a second attribute such as size, each of these will have a default/initial value and, where the user has not modified these, as shown in Fig. 6, when the user selects the selectable representation/emoji from the virtual keyboard in area 610, the selected representation/emoji is inserted into the text entry region with these default values, such as a gray skin tone and a default size as shown in Fig. 6); and 
in accordance with a determination that the first selectable representation of the first graphical object is displayed with customized variants for the first and second customizable visual elements, inserting the first graphical object with the customized variants into the text entry region (e.g. paragraph 0069, Fig. 8, user opts to select skin tone option 1; paragraph 0070, displaying emoji characters having variable skin tone attribute in skin tone which matches selected skin tone; persisting selected skin tone; paragraph 0073, Fig. 9, user selects emoji character 904, causing emoji 904 to be added to message user is composing, and displayed in the new selected tone color; paragraph 0087, STSM 206 used to set values of other attributes of emoji characters in addition to skin tone, such as changing size, transparency, behavior, etc.; i.e. after user has finished modifications of emojis within STSM, which may include modifications of multiple attributes such as skin tone and size, the emoji is displayed in the virtual keyboard with these customized attributes, and when the user selects the emoji from the virtual keyboard in area 610 in a subsequent selection, it will be inserted into a text entry region with the customized attributes).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung, Williams, and Tobens in front of him to have modified the teachings of Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, including emoticons, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option) and Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), to incorporate the teachings of Tobens (directed to facilitating selection of attribute values for graphical elements, such as a color, etc. to be applied to an emoticon) to include the capability to display the graphical object (such as an emoticon as taught by both Jung and Tobens) within the keyboard according to its currently set visual attributes elements such as size and color and, when the graphical object is displayed in the keyboard with default/initial visual attributes such as default size and color and selected by the user, insert the graphical object in the text entry region having the default/initial visual attributes and, when the graphical object is has been customized and is therefore displayed in the keyboard with the customized visual attributes such as a customized size and a customized color, and is selected by the user, insert the graphical object in the text entry region having the customized visual attributes.  One of ordinary skill would have been motivated to perform such a modification in order to enable to efficiently modify one or more attribute values of graphical elements as described in Tobens (paragraph 0030).
With respect to claim 20, Jung in view of Williams teaches all of the limitations of claim 19, as previously discussed, and Jung further teaches the method further comprising: 
receiving, via the one or more input devices, a second user input selecting a respective selectable representation of the plurality of selectable representations in the virtual keyboard, wherein the respective selectable representation is associated with a respective graphical object (e.g. paragraph 0094, keypad has various keys for inputting characters, numerals, special characters, symbols, emoticons, words, etc.; space bar configured to shift a cursor, enter key configured to shift a row of the cursor; paragraph 0095, inputting chat content; paragraph 0215, describing Fig. 33, specific text input key ‘I’ of the keypad is touched; i.e. after inputting the ‘h’ character with various customizations as shown in Fig. 23, the user may subsequently select another key, such as another character key, or key associated with numerals, symbols, emoticons, the space bar, the enter key, etc., each of which is associated with a respective graphical object, such as an associated character, numeral, symbol, emoticon, space, etc.); and 
in response to receiving the second user input: 
in accordance with a determination that the respective graphical object is associated with a plurality of customizable visual elements and the one or more first criteria are satisfied, displaying, via the display device, a first customization user interface (e.g. paragraph 0095, detecting whether key touched in preset manner; paragraph 0099, if specific key touched in preset manner, providing editing function corresponding to preset manner, such as popular phrase, insert function, font style editing function for editing font type, size, color, etc., word balloon style editing function, emoticon insert function, etc.; paragraph 0160, detecting specific input key touched in preset manner, providing editing function of editing the text assigned to the specific text input key before displaying the text assigned to the specific text input key on the chat content input window; paragraph 0167, ‘h’ key is touched as shown in Fig. 23(a) and control displays editing UI 410 for editing font style of the character ‘h’ assigned to the selected ‘h’ key) including selectable options for customizing the plurality of customizable visual elements of the respective graphical object (e.g. paragraph 0127, Fig. 9, user setting up desired font size, font color, and font type using respective editors in editing UI; paragraph 0161, editing function of text assigned to text input key includes font style editing function of editing font type, font size, font color, etc., of text assigned to specific text input key, word balloon style editing function, emoticon insert function, etc.; paragraphs 0167-0169, Fig. 23, editing UI 410 includes color editor 411 for editing font color of character ‘h’, size editor 412 as shown in Fig. 24 for editing font size of the character ‘h’, and font type editor for editing a font type of the character ‘h’; color editor, size editor, and font type editor may be displayed in editing UI together as mentioned with reference to Fig. 9; i.e. where the editing UI includes at least a first section including a plurality of options for customizing a plurality of visual elements of the selected character such as the color and the size of the selected character) and a respective representation of the respective graphical object that reflects the plurality of customizable visual elements based on the selectable options, wherein the respective representation of the respective graphical object is selectable to insert the respective representation into the text entry region (e.g. paragraph 0175, touch dragged to position of desired color and then released, as shown in Figs. 23(c)-(d), and character with determined font color is displayed in the text input window 220; paragraph 0176, user touch dragged to position at which desired font color 411A in color editor is displayed, displaying information 411B indicating state that the font color 411A is applied to character ‘h’ in advance, thereby enabling the user to be aware of a result of editing the character ‘h’ in advance; i.e. as shown in Fig. 23(b)-(d), the editing UI includes a third section area 411B which represents the character corresponding to the selected key with the user selected edits applied to it, as a preview of the user’s editing selections, which is analogous to a current state of customization of the graphical object and, when the user performs a release input at the position corresponding to the selected edit while the preview is displayed, the character having the edits as shown in the preview is selected and inserted into the text entry region; moreover, where the interface simultaneously includes portions for editing a plurality of attributes, such as color, size, and type, each of these selected/customized attributes may be reflected in the preview, and when the user performs the touch release input, the character including each of the selected/customized attributes would be inserted into the text entry region); 
in accordance with a determination that one or more second criteria are satisfied, displaying, via the display device, a second customization user interface including respective representations corresponding to respective variants of one customizable visual element, wherein the respective representations corresponding to the respective variants are selectable to customize the one e.g. paragraph 0170, Fig. 24, displaying one of the color editor 411, the size editor 412, and the font type editor on the editing UI 410 in the first place, depending on user touch manipulation to control one of the color editor, size editor, and font type editor to be alternately displayed; paragraph 0174, user sets desired font color via color editor, determining color of character assigned to specific text input key as the set font color and displaying the character in the set font color on the text input window; i.e. in addition to displaying an editing UI having areas for the user to select variants of a plurality of customizable visual elements as shown on Fig. 9, only a single one of these may be displayed in the UI having variants for a user to select to customize only a single visual element of the character, such as displaying an interface having only color selection options or having only size selection options as shown in Fig. 24, based on a user input satisfying a criteria, such as a direction, associated with displaying the given single interface).
in accordance with a determination that the respective graphical object is not associated with any customizable visual elements, inserting the respective graphical object into the first text entry region without displaying a customization user interface via the display device (e.g. paragraph 0094, keypad has various keys for inputting characters, numerals, special characters, symbols, emoticons, words, etc.; space bar configured to shift a cursor, enter key configured to shift a row of the cursor; paragraph 0095, inputting chat content; i.e. where a space may be entered into the text entry region and the cursor shifted in response to a user selection of the space key, and no editing interface is displayed with response to the space since it does not have editable visual elements/attributes such as a color, size, or type).
Jung does not explicitly disclose:
that the second customization user interface is displayed in accordance with a determination that the respective graphical object is associated with only one customizable visual element.
e.g. paragraph 0086, allowing user to lock one or more emoji characters such that their skin tones do not change; paragraph 0087, STSM 206 used to set values of other attributes of emoji characters, not just skin tone, such as size, transparency, behavior, etc.; i.e. where, when incorporated into the system of Jung, which permits a user to select a specific character/emoticon and edit various visual elements/attributes of the character via an interface which may provide options for editing a single visual element/attribute, if it were determined, according to the teachings of Tobens, that the single selected character is a character having a locked color which cannot be edited, then the system would not display an editing interface providing options for editing the color of the character and would instead only provide the single interface for editing the visual attribute which can be edited, such as an interface permitting the user to select options for customizing the size of the character/emoticon only).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung, Williams, and Tobens in front of him to have modified the teachings of Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, including emoticons, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option) and Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), to incorporate the teachings of Tobens (directed to facilitating selection of attribute values for graphical elements, such as a color, etc. to be applied to an emoticon) to include the capability to determine that a specific selected character (i.e. selected via user input, according to the teachings of Jung) has a visual attribute/element which is locked and cannot be edited, such as a skin tone/color (i.e. as taught by Tobens) and, based on this determination and a further determination that the user input satisfies a condition associated with displaying an interface for editing a visual attribute of the character, display the editing/customization user interface having options related to only a single visual element/attribute which may be edited, such as displaying an interface only having options for customizing the selected character’s size and having no options for editing the selected character’s color, since the color is locked and .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Williams, further in view of Liu et al. (US 20190199663 A1).
With respect to claim 8, Jung in view of Williams teaches all of the limitations of claim 1, as previously discussed.  Although Jung appears to generally teach a representation of a graphical object corresponding to predefined variants of customizable visual elements (e.g. paragraphs 0210-0213, checking editing schemes applied to chat contents and saving them in memory; searching memory for editing schemes recently applied to chat contents and displaying list 430 as shown in Fig. 32 of found editing schemes; if specific editing scheme 431 selected from list 430, applying the selected editing scheme to the chat content; i.e. where a recently applied editing scheme may comprise user selected variants for visual elements of a selected character, such as a selected color and a selected size, and a graphical object is subsequently displayed for user selection which represents these predefined variants) it does not explicitly disclose wherein the customization user interface includes a second respective representation of the first graphical object corresponding to predefined variants of the first customizable visual element and the second customizable visual element.  However, Liu teaches wherein the customization user interface includes a second respective representation of the first graphical object corresponding to predefined variants of the first customizable visual element and the second customizable visual element (e.g. paragraphs 0063-0064, Fig. 6, table of emotion variations corresponding to emotion variations and categories; changing emoji appearance as original, or modifying brightness, animation, and appearance of emoji based on emotion levels; paragraph 0076, describing Fig. 8, system analyzes chat session for user emotion states; when user presses grinning face, it pops up emoji variations for selection; one is a grinning face which is jumping and shaking as shown at 801 and another is a grinning face which is blinking with color changed as shown at 802; i.e. where emojis have at least first and second visual elements which are varied for different circumstances, such as an animation applied to the emoji, a color/brightness applied to the emoji, or a variation to a portion of the emoji such as a mouth level, these are analogous to predefined variants of customizable visual elements of the emoji; further when an emoji having these predefined variants is displayed in an overlay interface in response to a user’s selection of the emoji from a virtual keyboard, this is analogous to presenting a second representation of the graphical object (i.e. selected from the keyboard) corresponding to the predefined variants in the customization user interface).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung, Williams, and Liu in front of him to have modified the teachings of Jung (directed to enabling a user to edit, via a customization/editing interface, a plurality of visual elements associated with a selected graphical object, including emoticons, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option) and Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), to incorporate the teachings of Liu (directed to chat image processing, including selecting customizations/variations of emojis displayed in a graphical keyboard) to include the capability to predefine variations for at least two visual elements of a selected graphical object (such as a predefined variation to the object’s color, brightness, animation, or other characteristics), such as an emoji displayed in a virtual keyboard (as taught by both Jung and Liu) and, when the user performs a selection of the graphical object/emoji displayed within the virtual keyboard and a customization user interface is popped up for display (as taught by Jung), include within the customization user interface a representation of the graphical object having the predefined variations of the visual elements applied to the graphical object, such as by displaying within the customization user interface at least one representation of the selected emoji having been modified to incorporate the variations to its visual elements, such as an emoji having a changed color/brightness and animation applied to it, or an emoji having animation and adjusted smile level applied to it (as taught by Liu).  One of ordinary skill would have been motivated to perform such a modification in order to enhance a user’s experience when using emoji as described in Liu (paragraph 0049).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Williams, further in view of Li et al. (US 20210191741 A1).
With respect to claim 17, Jung in view of Williams teaches all of the limitations of claim 1, as previously discussed, and Jung further teaches wherein the customization user interface is overlaid over the user interface including the text e.g. Fig. 31 (b), where areas 412 and 410 of the interface are overlaid on both the virtual keyboard 240 and the text entry region 220).  Jung does not explicitly disclose wherein: 
the overlaying of the customization interface over the user interface is done in accordance with a determination that the customization user interface encompasses less than a predetermined amount of a display area of the display device; and 
in accordance with a determination that the customization user interface encompasses greater than the predetermined amount of the display area of the display device, the customization user interface replaces the display of the user interface.  
However, Li teaches wherein:
the overlaying of the customization interface over the user interface is done in accordance with a determination that the customization user interface encompasses less than a predetermined amount of a display area of the display device (e.g. paragraph 0036, determining whether application running in foreground of terminal is displayed in the manner of the free window Freeform; paragraph 0038, full screen interface is display interface 21 of game application; social application determined 22 determined to be displayed above display interface 21 and therefore displayed in manner of free window Freeform; paragraph 0039, determining whether application running in free window Freeform has triggering event that meets preset condition; paragraph 0048-0050, 0052, determining whether application running in foreground of terminal is displayed in manner of free window Freeform, and monitoring for triggering event; i.e. where determining that an application is running in the foreground in the manner of a free window Freeform is a determination that the application is displayed having a display area which is less than the full screen of the display device, and the window is maintained in this size in the foreground overlaying other content unless an event is detected which changes this, such as an event which causes a change in the size of the window
in accordance with a determination that the customization user interface encompasses greater than the predetermined amount of the display area of the display device, the customization user interface replaces the display of the user interface (e.g. paragraph 0044, when application running in free window Freeform has triggering event that meets preset condition, free window Freeform is switched to full-screen display window, by changing application display mode to ordinary full screen display mode; paragraph 0055, user actively enlarging fee window Freeform to full-screen display, triggering event meets preset condition/is determined to occur; i.e. when a user has actively enlarged the amount of display area encompassed by the window to a certain amount such as to a full-screen display amount, the window is converted to a full screen display, thereby replacing the other UI content which was previously displayed on the screen).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jung, Williams, and Li in front of him to have modified the teachings of Jung (directed to enabling a user to edit, via a customization/editing interface, which is overlaid over an interface of an application, a plurality of visual elements associated with a selected graphical object, including emoticons, such as color, size, and type of the graphical object, via respective selectable options, and displaying a preview of the object reflecting a selected option) and Williams (directed to conveying meaning to a reader of a text message, such as by allowing a user to insert a pictorial artifact, such as an emoticon/smiley, and further permitting the user to modify various aspects of the visual artifact), to incorporate the teachings of Li (directed to window switching and display size determination) to include the capability determine whether a window (i.e. such as the customization interface window of Jung) is currently displayed in the foreground overlaying a full screen application in a display area which is less than a full screen display and, if so and the window is not resized, display/maintain display of the window overlaid over the content of the full screen application (i.e. maintaining the window overlaying the virtual keyboard and chat contents as taught by Jung) and when a predetermined event occurs which causes the size of the window to change to be greater than the display area, such as a user input enlarging the window size, display the window as a full screen display, thereby causing the content of the underlying application to be replaced (as taught by Li).  One of ordinary skill would have been motivated to perform such a modification in order to meet the switching needs of users for window display size and improve the flexibility of free window Freeform display as described in Li (paragraph 0046, 0052).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Brown et al. (US 20120059787) teaches methods and interfaces for selecting emoticons from a palette and/or dynamically manipulating/modifying existing emoticons (e.g. Figs. 4-8).
Wang et al. (US 20150331550 A1) teaches methods and interfaces for specifying detailed behavior of emoticons (e.g. Fig. 12).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179